Citation Nr: 0601829	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable initial rating for plantar 
psoriasis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on numerous periods of active duty for 
training and inactive duty for training, to include a period 
of active duty for training from May 22, 1989, to June 2, 
1989.  She served on active duty from March 1990 to May 1991. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  
Service connection for plantar psoriasis was granted by an 
October 2002 rating decision, and a noncompensable rating was 
assigned.  The case is currently before the Board due to the 
veteran's disagreement with this initial rating; accordingly, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to this claim.  The development 
requested with respect to this issue by the Board in its 
December 2004 remand has been substantially accomplished, and 
this case is now ready for appellate review. 


FINDINGS OF FACT

1.  The service-connected plantar psoriasis is manifested by 
subjective complaints of itching and numbness.  

2.  Service-connected skin residuals do not include 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area; involve at least 5 percent of the 
entire body, or 5 percent of exposed areas; or require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs.

3.  Service connected skin disability does not result in 
scarring that is unstable or poorly nourished with repeated 
ulceration, or scarring that is tender or painful on 
examination or objective demonstration; service connected 
skin disability does not result in any limitation of any body 
part affected.  

4.  Service-connected disability does not involve scarring is 
not deep and does not result in limitation of motion, nor 
does it involve an area of 144 square inches or 929 square 
centimeters or greater.  

CONCLUSIONS OF LAW

The criteria for a compensable initial rating for a skin 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, (as effective both 
prior to and as of Aug. 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a December 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help her obtain necessary evidence with regard to the issue 
on appeal but that she had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of her opportunity to submit additional evidence to 
support her claim, as she was told to provide any evidence in 
her possession that pertained to her claim.  Thus, she may be 
considered to have been advised of her duty to submit all 
pertinent evidence in her possession or notify VA of any 
missing evidence.  

In addition, the RO issued a detailed May 2003 statement of 
the case (SOC) and September 2003 and October 2005 
supplemental statements of the case (SSOCs), in which the 
veteran and her representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to an increased 
rating for plantar psoriasis.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the December 2004 letter informing her of the 
VCAA may not have technically informed the veteran of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA by the October 
2005 SSOC.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim (given 
that the appeal has been pending since the veteran's original 
claim for service connection filed in July 1992.  See 
Fenderson, supra) the criteria that are to the advantage of 
the veteran should be applied.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, the 
veteran is not entitled to consideration of the amended 
regulations prior to their established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002).  The October 2005 SSOC 
included made reference to amended criteria for rating skin 
disabilities.  As a result, the veteran will not be 
prejudiced by the Board's application of the revised 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the "old" criteria, disability compensation under DC 
7816 (psoriasis) was determined on the basis of the criteria 
for rating eczema.  A compensable rating for eczema under the 
old criteria required exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, DC 7806 (2001). 

Under the amended criteria for rating the skin, effective 
August 30, 2002, dermatophytosis, to include tinea pedis, is 
rated under DC 7813, the diagnostic code chosen by the RO to 
rate the service-connected plantar psoriasis.  Disability 
under the revised criteria codified at DC 7813 is evaluated 
on the basis of disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806) depending upon the predominant 
disability. 

A compensable rating for psoriasis or dermatitis under the 
new criteria requires at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  See 67 Fed. 
Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118 DCs 7806, 7816 
(2005).  

Under the old criteria, a ten percent rating was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  The 
current criteria listed under DC 7803 provide for a 10 
percent rating for superficial scars that are unstable.  
Superficial scars that were tender and painful on objective 
demonstration warranted a 10 percent rating under DC 7804, 
(2001).  Superficial scars that are painful on examination 
warrant a 10 percent rating under the revised criteria 
codified at DC 7804.  Scars may also be rated on the basis of 
the limitation of function of the part affected under the old 
and revised criteria codified at DC 7805.  

The revised criteria also provide for a 10 percent rating for 
scars other than the head, face, or neck that are deep or 
that cause limited motion and involve an area or areas 
exceeding 6 square inches (39 sq. cm.).  DC 7801 (2005).  
Under the revised criteria, a 10 percent rating is warranted 
for scars other than the head, face, or neck that are 
superficial and do not cause limited motion that involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
DC 7802 (2005). 

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated, service connection for psoriasis 
of the feet was granted by an October 2002 rating decision.  
A noncompensable rating was assigned effective from July 6, 
1992.  The evidence cited therein as the basis for this 
rating were the reports from an August 2002 VA skin 
examination, at which time the veteran reported a history of 
blisters since 1989 precipitated by boots she wore for 
military duty.  She stated that her condition was treated as 
a fungal infection without improvement while she had to wear 
her boots, but that the lesions were minimal after she 
stopped wearing them.  Her subjective symptoms were described 
as pain, itching and burning.  Upon physical examination of 
her feet, there were multiple microvesicles on the instep.  
There was no ulceration or exfoliation and there was minimal 
crusting.  No associated systemic or nervous manifestations 
were observed.  The diagnosis was dyshydrosis, which the 
examiner stated was a chronic eczematous disorder of unknown 
etiology.  It was the examiner's opinion that this condition 
was precipitated by the use of boots during the veteran's 
military service.  Review of other pertinent clinical 
records, and color photographs of the veteran's feet, 
contained in the claims file do not reveal any findings of 
any significant difference for adjudication purposes from 
those described at the August 2002 examination.  

The veteran was afforded another VA skin examination, as 
requested in the December 2004 Board remand, in October 2005.  
The veteran indicated at that time that the rashes on her 
feet that were attributed to wearing boots during military 
service had spread to the palms of her hands.  She reported 
that she has used different topical medications with some 
improvement but recurrence of the condition.  She stated that 
she has not used systemic corticosteroids or other systemic 
immunosuppressants during the previous 12 months.  Her 
current treatment was said to be Psorcon ointment 3 times a 
day, salicylic acid ointment twice a day and ammonium lactate 
occasionally.  Subjective symptomatology was said to involve 
itching and numbness of the palms and soles.  

The physical examination in October 2005 revealed small scaly 
plaques on the palms affecting less than one percent of the 
entire skin area and less than one percent of the exposed 
skin.  On the soles of both feet were ecthymatous papules 
with scaling affecting 4 percent of the entire skin.  No 
exposed skin was affected.  There was subungual 
hyperkeratosis on the second, third, and fifth toenails of 
the right foot.  There was erythema and laceration involving 
the fourth and fifth toe nails of the left foot.  No 
disfiguring scarring was reported.  The diagnoses were 
palmoplantar psoriasis and tinia pedis.  The examiner 
concluded that the veteran's skin conditions did not affect 
her ability to perform her normal daily activities except 
when her hands are exposed to detergents and harsh chemicals 
and her feet are exposed to prolonged standing and tight 
shoes. 

Applying the pertinent legal criteria to the objective 
clinical findings of record and summarized as set forth 
above, the Board concludes that a compensable rating for the 
service-connected plantar psoriasis is not warranted under 
any potentially applicable code under the old or revised 
criteria for rating skin disorders.  More specifically, there 
is no objective or reliable evidence that service-connected 
disability involves exfoliation, exudation, or itching 
involving an exposed surface or extensive area so as to 
warrant a compensable rating under 38C.F.R. § 4.118, DC 7806 
(2001).  As the evidence above does not show that the 
psoriasis involves 5 percent or more of the entire body, or 
of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, entitlement to a compensable rating 
under the revised criteria for rating dermatitis, or 
psoriasis, under DCs 7806 or 7816 (2005) are also not met.  

Reviewing other potentially applicable criteria for a skin 
disability, such as in the involved in the instant case, that 
does not involve the head, face or neck, a ten percent is not 
warranted under the old or revised criteria codified at DC 
7803 as service-connected skin disability does not involve 
superficial scars that are poorly nourished with repeated 
ulceration or that are unstable.  Moreover, as the evidence 
above does not demonstrate that the service-connected skin 
disability is tender or painful on objective demonstration or 
upon physical examination, a compensable rating is not 
warranted under the old or revised criteria codified at DC 
7804.  The clinical evidence of record also does not reveal 
any limitation of functioning of any part affected by the 
service connected skin disorder, thus precluding increased 
compensation under the old or revised criteria codified at DC 
7805.  Finally, as the service-connected skin disability does 
not involve scarring that is deep or that causes limited 
motion, or involves no limitation of motion but affects an 
area or areas of 144 square inches or 929 sq. cm. or greater, 
increased compensation cannot be assigned under the revised 
criteria codified at DCs 7801 and 7802 (2005).  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
noncompensable rating since the grant of service connection.  
The Board on review concurs with that rating.  The logic set 
forth above, in determining that a compensable rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, a compensable rating is not warranted for any portion 
of the time period in question.
 
Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected skin disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran asserts a much more debilitating condition due to 
her service connected skin disability than was demonstrated 
by the evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a compensable initial rating for plantar 
psoriasis is denied.   


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


